January 4, 2006

Luke Friang

20614 NE 38th Street

Sammamish, WA  98074

Dear Luke:

We are delighted to extend you an offer to be Vice President and Chief
Information Officer at drugstore.com*, starting on or about January 23, 2006,
and no later than January 30, 2006.



We are offering you an annual salary of $205,000, which will be paid every two
weeks in accordance with the Company's standard payroll policies. During 2006,
you will be eligible to receive a pro-rated annual target bonus of an amount up
to 25% of your annual salary, based on the achievement of pre-determined
performance objectives. In addition, you will be eligible to receive a one-time
bonus of up to $25,000 based on the achievement, within 6 months of your start
date, of separate performance objectives to be agreed upon in writing by you and
the Company's CEO within 30 days after your start date (the "6-Month Performance
Objectives"). The determination of whether and to the extent the 6-Month
Performance Objectives have been met, and the amount of the one-time bonus (if
any) to be paid with respect to partial achievement of the 6-Month Performance
Objectives, will be made by the CEO in her sole discretion. Executive bonus
compensation for subsequent years will be determined by the Board of Directors
and CEO. Your compensation package will be reviewed annually. Other
company-provided benefits for which you are eligible, including health and
welfare benefits, will be reviewed with you in detail on your first day of
employment. With respect to vacation accrual, you will accrue 4 weeks of
vacation per year.



At the start of your employment, you will be eligible for an option (the
"Option") to purchase 250,000 shares of drugstore.com common stock (the "Option
Shares"). Your Option will be granted by a committee of the board of directors
as soon as practicable after you commence employment. Your vesting commencement
date will be your first day of employment. The exercise price of the Option
Shares will be determined by the committee and will be based upon fair market
value on the Friday after you commence employment. The vesting schedule will be
no less generous than that offered to new employees today (20% vest at 6 months
and the remaining vesting quarterly for the 3.5 years following the initial
vesting date). The Option will be subject to the terms of the Company's 1998
Stock Option Plan and the related Stock Option Agreement between you and
drugstore.com*.



This offer is contingent upon your completion of our standard form
Confidentiality and Inventions Agreement and employment application prior to
commencing employment, copies of which are enclosed with this letter. If you
have any questions about this agreement, please call us. This offer is also
contingent upon the successful completion of a background check. The results
must be reviewed and accepted by drugstore.com in accordance with our guidelines
prior to your start date as stated in this offer letter. If the results are
unacceptable, this offer will be rescinded.



Throughout your employment with drugstore.com, you will be an at-will employee.
This means that you may terminate your employment with drugstore.com at any time
with or without cause, and with or without notice. Similarly, drugstore.com may
terminate your employment at any time, with or without cause, and with or
without notice. Your at-will employment status may not be orally altered by any
drugstore.com employee, and may be altered in writing only by the CEO of the
Company.



Congratulations! All of us at drugstore.com are very excited that you're joining
the team and look forward to a beneficial and rewarding relationship. Kindly
indicate your consent to the terms in this offer letter by signing and returning
a copy to us at your earliest convenience.

Sincerely,

/s/ Dawn Lepore

Dawn Lepore

Chief Executive Officer

 

Agreed and Accepted: ____/s/ Luke Friang____ Date: 1/09/2006 Luke Friang

*drugstore.com and/or its affiliates and subsidiaries